COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jack Thomas Badgett v. Monte Land G'Sell, Individually, Monte Land
                          G'Sell Revocable Living Trust and Monte Land G'Sell, TTEE

Appellate case number:    01-22-00587-CV

Trial court case number: 2019-42337

Trial court:              113th District Court of Harris County

        Appellant, Jack Thomas Badgett, appeals from the trial court’s May 27, 2022 judgment
after a bench trial and awarding damages to appellees, Monte Land G’Sell, Individually, Monte
Land G’Sell Revocable Living Trust, and Monte Land G’Sell, TTEE. Pending before this Court
is appellant’s motion to abate and order the trial court to prepare and file findings of fact and
conclusions of law.
        Appellant contends that he filed a timely request for findings of fact and conclusions of
law on June 9, 2022 and then a notice of past due findings and conclusions on July 7, 2022.
Appellant asserts that the trial court has not filed findings and conclusions. The clerk’s record
filed on September 22, 2022 contains no findings of fact and conclusions of law.
        “When properly and timely requested, the trial court has a mandatory duty to file findings
of fact and conclusions of law.” Glass v. Williamson, 137 S.W.3d 114, 117–18 (Tex. App.—
Houston [1st Dist.] 2004, no pet.). Appellant’s request for findings of fact and his notice of past
due findings and conclusions were timely filed. See TEX. R. CIV. P. 296, 297.
        Accordingly, we grant appellant’s motion. We abate the appeal and remand to the trial
court for preparation of findings of fact and conclusions of law. The trial court shall forward a
supplemental clerk’s record containing the findings of fact and conclusions of law within 30 days
of the date of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower________
                    Acting individually  Acting for the Court


Date: ___October 4, 2022___